Citation Nr: 1401583	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from April 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This claim was previously before the Board in November 2009 and May 2011, at which time the Board remanded it for additional development.  Additional development is needed before the claims can be decided on the merits.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Headaches Disorder

The Veteran had a VA examination for headaches in June 2011 at which time he was diagnosed with tension headaches.  The examiner opined that it was less likely as not that the tension headaches were caused by or a result of his active service or his mental condition.  The rationale was that there was no evidence of any headaches in service, of an objective current chronic headache condition based on VA treatment records, or that the headaches were treated on a chronic basis or that they correlated to a mental condition.  

The Board finds that examiner's rationale did not include a discussion of credible lay statements regarding the Veteran's headaches, as discussed in the Board's May 2011 remand instructions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The lay statements include a credible letter that the Veteran's former spouse wrote in February 2011 stating that the Veteran had experienced headaches during service due to stress over being separated from his family while her mother was dying.  Furthermore, the Veteran wrote on his November 2007 Appeal To Board Of Veterans' Appeals (VA Form 9) that his headaches began while in training at Fort Dix.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, subsequent to the June 2011 VA examination, an individual who served with the Veteran wrote that during service the Veteran complained of severe headaches after experiencing family problems.  In addition, the Veteran's mother wrote that the Veteran had headaches after experiencing family problems during his period of active service.  On remand, a VA examination addendum must be obtained in which the examiner considers the lay evidence regarding the Veteran's headaches.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Psychiatric Disorder

The Veteran had a VA examination for PTSD in June 2011 at which he was diagnosed with anxiety disorder, not otherwise specified.  The examiner wrote that it appeared less likely as not that the current symptoms were solely due to the Veteran's active service.  However, it appears to the Board that the examiner had been referring to PTSD symptoms even though it was felt that the Veteran did not have a diagnosis of PTSD.  As the examiner's rationale is unclear, the Board finds that additional development is required.  The United States Court of Appeals for Veterans Claims (Court) has held that a rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Moreover, the Court has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, an addendum to the June 2011 VA examination report must also be obtained regarding the etiology of the diagnosed anxiety disorder, not otherwise specified, before the claim can be decided on the merits.  

Finally, the most recent VA treatment records in the claims file are dated November 2008.  On remand, the RO/AMC should attempt to obtain all relevant VA treatment records dated from November 2008 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto, to specifically include those dated since November 2008.  All records obtained must be associated with the Veteran's claims file.

2.  Thereafter, the RO/AMC shall forward the Veteran's 
entire claims file, to include a copy of this remand, to the VA examiner who conducted the June 2011 VA examination, if still available.

Following review of the entire claims file, to specifically include review of all medical records associated after November 2008, the examiner is requested to provide an addendum to the June 2011 nexus opinion.

The examiner must record the full history of the claimed headache disability, including the Veteran's account of symptomatology.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is requested to diagnose any current headache disorder.  Then the examiner must state if it is at least as likely as not that any diagnosed headache disorder is etiologically related to the Veteran's active service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the those statements by the Veteran's family and fellow service members. 

The examiner is advised that the absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a detailed rationale for each opinion given.

If the June 2011 VA examiner is no longer 
available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

3.  Thereafter, the RO/AMC shall forward the Veteran's 
entire claims file, to include a copy of this remand, to the VA examiner who conducted the June 2011 VA PTSD  examination, if still available.

Following review of the entire claims file, to specifically include review of all medical records associated after November 2008, the examiner is requested to provide an addendum to the June 2011 nexus opinion.

The examiner must record the full history of the claimed psychiatric disorder, including the Veteran's account of symptomatology.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is requested to diagnose all current psychiatric disorders.  Then the examiner must state if it is at least as likely as not that any diagnosed psychiatric disorder, to specifically include anxiety disorder, not otherwise specified, is etiologically related to the Veteran's active service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the those statements by the Veteran's family and fellow service members. 

The examiner is advised that the absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a detailed rationale for each opinion given.

If the June 2011 VA examiner is no longer 
available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


